DETAILED ACTION
This office action is in response to amendments filed on 09/28/20211.
Claims 1-5, 7-10, 23-24, 26-29 and 31- 32 are pending of which claims 1 and 9 are independent claims, and claims 6, 11-22, 25 and 30 are canceled.
IDS, filed on 08/11/2020, is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1-5, 7-10, 23-24, 26-29 and 31- 32 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210092008 to Yi (hereinafter “Yi”) in view of US. Pub. 20210037505 to Kim (hereinafter “Kim”).

Regarding claim 1: Yi discloses a  frequency-band state processing method, comprising: receiving, by a UE, control signaling sent by a network device (Yi, see paragraph [0048], for frequency band state configuration, a UE may receive radio resource control (RRC) signaling, or a UE may receive a downlink control information (DCI) which is received on PDCCH, or a UE may receive a combination of higher layer signaling and DCI) ( Yi, see paragraph [0065], BWP, aside from  using indexing for identification purpose, a BWP is identify by the resource information it occupies, i.e.,  frequency location and the associated time it occupies in the allocated resources; and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell; the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL; and for configuration, the UE may receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and hereon the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active and configured UL BWP), and the state configuration indication comprises an activation indication or a deactivation indication and configuring, by the UE, a BWP state of a BWP corresponding to the BWP identifier comprised in the control signaling according to the state configuration indication (Yi, see paragraph [0120], initial active DL/UL BWP may be considered as default DL/UL BWP and see paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE with consecutive number identification or any other identification, and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell, the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL, a UE can receive PDSCH, PDCCH, and/or  channel state information (CSI) RS only on the active DL BWP, and also a UE may transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP).
(Kim, see  paragraph [0257], FIG. 21, a BWP configurations for the for secondary target cell have to be indicated to the UE via Scell addition procedure, i.e.,  if BWP (e.g., BWP2 a primary cell corresponds to BWP1 of secondary cell) is configured per carrier; and during scheduling, the cross carrier scheduling will now have to indicate the carrier identity via CIF (carrier indicator field)/ARFCN (Absolute Radio Frequency Channel Number)and the identifier of a BWP is set during scheduling, for example, the scheduling will have to be indicated to the UE in terms of the BWP identification of the target cell (e.g., BWP1, of Scell), i.e., since there are BWP1 for primary cell and secondary cell, they have to be differentiated by type); the timing will follow the timing of the BWP configured on the Scell (PDCCH to PDSCH delay,  and at least one BWP initial state corresponding to the at least one BWP identifier, and at least one BWP initial state corresponding to the at least one BWP identifier, wherein the BWP initial state comprises an active state and a deactivated state, and the BWP type comprises a primary BWP and secondary BWP(Kim, see paragraph [0095], an initial BWP is the default BWP and configured active, and to activate other scheduled BWP, a DCI signaling may be for BWP activation, and sometimes the DCI activation is missed, and some fallback behaviors may be used, see paragraphs[0096-0097], if DCI is missed; after timer1 expiry go back to initial BWP where the UE existed before, and if nothing found i.e., no DCI found after timer2; the UE will go back to default BWP which is configured by the gNB to the UE);configuring, by the UE, a BWP state of a BWP corresponding to the BWP identifier comprised in the control signaling according to the state configuration indication and the first BWP configuration information (Kim, see paragraphs [0169-0175], an active BWP has an  identifier with an  explicit id or identified using start RB index or center frequency of the BWP, during configuration of BWP to a UE and if a UE supports cross carrier, BWP (e.g., BWP2 of the secondary carrier of FIG. 21 and BWP1 of primary carrier) is configured per carrier, the cross carrier scheduling will now have to indicate the carrier identity via CIF (carrier indicator field)/ARFCN (Absolute Radio Frequency Channel Number)(see paragraph [0257], FIG. 21) ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of (Kim; [0007]).

Regarding claim 2: Yi discloses the method according to claim 1, comprises: activating, by the UE, the BWP corresponding to the BWP identifier comprising in the control signaling according to the activation indication (Yi, see paragraph [0120], initial active DL/UL BWP may be considered as default DL/UL BWP and see paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE, and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell, the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL, a UE can receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and also a UE may transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP); or deactivating, by the UE, the BWP corresponding to the BWP identifier comprised in the control signaling according to the deactivation indication (Yi, see paragraph [0114], implicit downlink control signal (DCI) may be used to activate/deactivate a BWP).  

However, Yi does not explicitly teach identifier comprised in the control signaling according to the activation indication wherein configuring, by the UE, the BWP state of the BWP corresponding to the BWP identifier comprised in the control signaling Kim, see paragraphs [0169-0175], when multiple BWP that includes the first BWP are scheduled, for example,  scheduled with PDCCH mapped to 2 candidate CCE locations (i) and (j), the BWP is identified  based on the BWP identifier which can be explicit ID or start RB index or center frequency of the BWP) wherein configuring, by the UE, the BWP state of the BWP corresponding to the BWP identifier comprised in the control signaling according to the state configuration indication (Kim, see paragraphs [0169-0175], an active BWP, is  identifier with an  explicit id or identified using start RB index or center frequency of the BWP). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Yi’s system/method because it would allow usage of a wider bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource allocation mechanisms (Kim; [0007]).

Regarding claim 3: Yi discloses the method according to claim 1 or 2, wherein after receiving, by the UE, the control signaling sent by the network device, the method further comprises: configuring, by the UE according to the control signaling, BWP second configuration information indicated by the at least one BWP identifier comprised in the control signaling (Yi, see paragraph [0065], at a specific time point, only a specific number (e.g. the first or the second) BWPs may be active per cell; the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL; and for configuration, the UE may receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and hereon the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active and configured UL BWP), wherein the BWP configuration information comprises at least one of following information: first state indication information, wherein the first state indication information is used to indicate a BWP state, and the BWP state comprises an activated state and a deactivated state (Yi, see paragraph [0120], initial active DL/UL BWP may be considered as default DL/UL BWP and see paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE, and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell, the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL, a UE can receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and also a UE may transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP).

However, Yi does not explicitly teach first type indication information, wherein the first type indication information is used to indicate a BWP type, and the BWP type comprises a primary BWP and a secondary BWP. However, Kim  in the same or similar field of endeavor teaches first type indication information, wherein the first type indication Kim, see paragraph [0257], FIG. 21, a relationship between bandwidth parts of PCell (primary cell) and SCell (secondary cell, if BWP (e.g., BWP2) is configured per carrier; the cross carrier scheduling will now have to indicate the carrier identity via CIF (carrier indicator field)/ARFCN (Absolute Radio Frequency Channel Number); the BWP configurations for the target cell have to be indicated to the UE via SCell addition procedure; the scheduling will have to be indicated to the UE in terms of the BWP identification of the target cell (e.g., BWP1 of Scell); the timing will follow the timing of the BWP configured on the SCell). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Yi’s system/method because it would allow usage of a wider bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource allocation mechanisms (Kim; [0007]).

Regarding claim 4: Yi discloses the method according to claim 1, wherein the control signaling further comprises second state indication information, or comprises second type indication information, or comprises the second state indication information and the second type indication information; the second state indication information is used to indicate a BWP state configured based on the state configuration indication; the second type indication information is used to indicate a BWP type configured based on the state configuration indication(Yi, see paragraph [0120],first state is the  initial active DL/UL BWP that may be considered as default DL/UL BWP , and the second state is changing the initial state and performed  see paragraph [0114], implicit downlink control signal (DCI) may be used to activate/deactivate)) 

Regarding claim 5: Yi discloses the method according to claim 4, wherein configuring, by the UE according to the control signaling, the second  BWP configuration information indicated by the at least one BWP identifier comprised in the control signaling(Yi, see paragraph [0065], at a specific time point, only a specific number (e.g. the first or the second) BWPs may be active per cell; the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL; and for configuration, the UE may receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and hereon the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active and configured UL BWP),  comprises: configuring, by the UE according to the second state indication information, first state indication information indicated by the at least one BWP identifier comprised in the control signaling(Yi, see paragraph [0120],first state is the  initial active DL/UL BWP that may be considered as default DL/UL BWP); or configuring, by the UE according to the second type indication information, first type indication information indicated by the at least one BWP identifier comprised in the control signaling; or configuring, by the UE according to the second state indication information and the second type indication information, the first state indication information and the first type indication information indicated by the at least one BWP identifier comprised in the control signaling (Yi, see paragraph [0120],first state is the  initial active DL/UL BWP that may be considered as default DL/UL BWP , and the second state is changing the initial state and performed  see paragraph [0114], implicit downlink control signal (DCI) may be used to activate/deactivate)) .

Regarding claim 7: Yi discloses the method according to claim 2, wherein  activating transmission of a physical uplink control channel (PUCCH) on the BWP corresponding to the BWP identifier comprised in the control signaling (Yi, see paragraph [0114], implicit DCI may be used to activate/deactivate a BWP, during configuration of multiple BWP, i.e., when  a UE is configured with N BWPs, the configured BWPs are explicitly identified  which one is among the  N BWPs can be dynamically switched via DCI and it should be known that the process “switching” performed by control signaling and is activation and deactivation of BWP, i.e., when during switching the active BWP becomes inactive and the inactive BWP becomes active and only one BWP can be active and each configured BWP is has an identification) .  

However, Yi does not explicitly teach wherein activating the BWP corresponding to the BWP identifier comprised in the control signaling comprises at least one of: activating transmission of a sounding reference signal (SRS) on the BWP corresponding to the BWP identifier comprised in the control signaling. However, Kim  in the same or similar field of endeavor teaches wherein activating the BWP corresponding to the BWP identifier comprised in the control signaling (Kim, see paragraphs [0237-0239], a UE shall transmit Sounding Reference Symbol (SRS) on per active UL BWP,  see paragraphs [0169-0175], for single or multiple BWPs, a BWP is identifier with an  explicit id or identified using start RB index or center frequency of the BWP) comprised in the control signaling comprises at least one of: activating transmission of a sounding reference signal (SRS) on the BWP corresponding to the BWP identifier comprised in the control signaling (Kim, see paragraphs [0237-0239], a UE shall transmit Sounding Reference Symbol (SRS) on per active UL BWP, and deactivating BWP on which SRS is activated will deactivate the SRS and BWP is identified). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Yi’s system/method because it would allow usage of a wider bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource allocation mechanisms (Kim; [0007]).

However, Yi does not explicitly teach deactivating transmission of a channel quality reporting of the BWP corresponding to the BWP identifier; activating monitoring of a physical downlink control channel (PDCCH), wherein the PDCCH is used to control the BWP corresponding to the BWP identifier comprised in the control signaling; activating monitoring of a PDCCH on the BWP corresponding to the BWP identifier comprised in the control signaling. However, Lee in the same or similar field of endeavor teaches deactivating transmission of a channel quality reporting of the BWP corresponding to the BWP identifier (Lee, see paragraph[0072], Table 3, Channel state information (CSI) measurement may include d channel quality indicator (CQI) measurement, and see paragraph[0127] a UE  may receive an indication to measure CSI which is a measurement of one or more target BWPs (e.g., inter-BWP measurement) for CSI reporting may be activated or deactivated  via higher layer signaling; if inter-BWP measurement is deactivated, a WTRU may not expect that a CSI request field associated with a BWP (which is different from the current active BWP) is triggered), and activating monitoring of a physical downlink control channel (PDCCH), wherein the PDCCH is used to control the BWP corresponding to the BWP identifier comprised in the control signaling; activating monitoring of a PDCCH on the BWP corresponding to the BWP identifier comprised in the control signaling (see paragraph [0159], a BWP may be a target BWP or identified BWP in which a UE may receive the scheduled PDSCH; the BWP may be an active BWP in which the UE may monitor and/or receive PDCCH, and it should be noted that only on active BWP  that monitor and/or receive PDCCH may be performed and the  monitor and/or the receive PDCCH  activity may be started or stopped, which is equivalent to activation and deactivation). In view of the above, having the method of Yi and then given the well-established teaching of Kim, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim as modified by Lee within the system of Yi because it would allow a full duplex radio with an interference management unit. Furthermore, both references deal with same field of endeavor, thus modification of Yi  by Kim  as modified by Lee  would have been  to achieve increased efficiency  by eliminating self-interference as disclosed in Lee para 0041.

Regarding claim 8: Yi discloses the method according to claim 2, wherein  deactivating the BWP comprised in the control signaling; deactivating transmission of an uplink data channel on the BWP corresponding to the BWP identifier comprised in the control signaling (Yi, see paragraph [0114], implicit DCI may be used to activate/deactivate a BWP, during configuration of multiple BWP, i.e., when  a UE is configured with N BWPs, the configured BWPs are explicitly identified  which one is among the  N BWPs can be dynamically switched via DCI and it should be known that the process “switching” performed by control signaling and is activation and deactivation of BWP, i.e., when during switching the active BWP becomes inactive and the inactive BWP becomes active and only one BWP can be active and each configured BWP is has an identification); deactivating transmission of an uplink control channel on the BWP corresponding to the BWP identifier comprised in the control signaling; and deactivating transmission of an uplink random access channel on the BWP corresponding to the BWP identifier comprised in the control signaling; and terminating a random access procedure initiated on the BWP corresponding to the BWP identifier comprised in the control signaling(Yi, see paragraph [0120], initial active DL/UL BWP may be considered as default DL/UL BWP and see paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE, and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell, the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL, a UE can receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and also a UE may transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP) and deactivating monitoring of a PDCCH, wherein the PDCCH is used to control the BWP corresponding to the BWP identifier comprised in the control signaling; deactivating monitoring of a PDCCH on the BWP corresponding to the BWP identifier comprised in the control signaling (see paragraph [0065], a BWP may be a target BWP or identified BWP in which a UE may receive the scheduled PDSCH; the BWP may be an active BWP in which the UE may monitor and/or receive PDCCH, and it should be noted that only on active BWP  that monitor and/or receive PDCCH may be performed and the  monitor and/or the receive PDCCH  activity may be started or stopped, which is equivalent to activation and deactivation) deactivating transmission of a channel quality reporting of the BWP corresponding to the BWP identifier (Yi, see paragraph [0114], implicit DCI may be used to activate/deactivate a BWP, when a UE is configured with N BWPs, it may need to be clarified whether all N BWPs can be dynamically switched via DCI or only a subset of N BWPs can be dynamically switched, in order to minimize DCI overhead or limit the maximum number of configurable BWPs, it may be preferred that only a subset of N BWPs can be dynamically switched, and activate and deactivation may be done true switching simultaneously for different reasons: due to seeking larger BWP or switching deteriorating quality BWP to the better quality BWP, regarding identification of BWP, see FIG. 11 of Yi that within the given a frequency block BWP indexed with consecutive integer, and same approach is take by Kim the secondary prior art used in this office action, see the data structure in paragraph [0220], reporting quality and scheduling based on the report).
However, Yi does not explicitly teach wherein deactivating the BWP corresponding to the BWP identifier comprised deactivating transmission of an uplink data channel on the BWP corresponding to the BWP identifier in the control signaling comprises at least one of: deactivating transmission of a sounding reference signal (SRS) on the BWP corresponding to the BWP identifier comprised in the control signaling. However, Kim  in the same or similar field of endeavor teaches wherein deactivating the BWP corresponding to the BWP identifier comprised in the control signaling (Kim, see paragraphs [0237-0239], a UE shall transmit Sounding Reference Symbol (SRS) on per active UL BWP,  see paragraphs [0169-0175], for single or multiple BWPs, a BWP is identifier with an  explicit id or identified using start RB index or center frequency of the BWP) comprised in the control signaling comprises at least one of: deactivating transmission of a sounding reference signal (SRS) on the BWP corresponding to the BWP identifier comprised deactivating transmission of an uplink data channel on the BWP corresponding to the BWP identifier in the control signaling (Kim, see paragraphs [0237-0239], a UE shall transmit Sounding Reference Symbol (SRS) on per active UL BWP, and deactivating BWP on which SRS is activated will deactivate the SRS and BWP is identified). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Yi’s system/method because it would allow usage of a wider bandwidth.  Such combination would have been obvious (Kim; [0007]).

Regarding claim 9. A frequency-band state processing method, comprising: generating, by a network device, control signaling (Yi, see paragraph [0048], a UE may receive radio resource control (RRC) signaling) or  a downlink control information (DCI) which is received on PDCCH or  a combination of higher layer signaling and DCI); wherein the control signaling comprises at least one bandwidth part (BWP) identifier and a state configuration indication( Yi, see paragraph [0065],a BWP is configured for UE, and the BWP, aside from  using indexing for identification purpose, a BWP is identify by the resource information it occupies, i.e.,  frequency location and the associated time it occupies in the allocated resources; and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell; the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL; and for configuration, the UE may receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and hereon the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active and configured UL BWP), the state configuration indication comprises an activation indication or a deactivation indication((Yi, see paragraph [0120], initial active DL/UL BWP may be considered as default DL/UL BWP and see paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE, and at a specific time point, only a specific number (e.g. first or the second)  BWPs may be active per cell, the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL), the first BWP configuration information and the state configuration indication is used to indicate that a user equipment (UE) configures a BWP state of a BWP corresponding to the BWP identifier comprised in the control signaling(Yi, see paragraph [0062] in a resource allocation scheme, a specific number (e.g. up to 4) of bandwidth parts (BPWs) may be defined; a BWP (or carrier BWP) is a set of consecutive PRBs, and may be identified by a consecutive subsets of common RBs (CRBs) as CRB1, CRB2, etc., beginning with CRB0 and see paragraph [0064],FIG. 7, each BWP may be defined by a size and starting point from CRB0,i.e., the first BWP, i.e. BWP #0, may be defined by a starting point through an offset from CRB0, etc.); sending, by the network device, the control signaling to the UE (Yi, see paragraph [0062]  sending  a resource allocation scheme, a specific number (e.g. up to 4) of bandwidth parts (BPWs) may be configured).  

However, Yi does not explicitly teach sending by the user equipment (UE), first bandwidth (BWP) configuration information to the user equipment (UE), wherein the first BWP configuration information comprises at least on BWP identifier, at least one BWP type corresponding to the at least one BWP identifier, and at least one BWP initial state corresponding to the at least one BWP identifier, and at least one BWP initial state corresponding to the at least one BWP identifier, wherein the BWP initial state comprises an active state and a deactivated state, and the BWP type comprises a primary BWP and secondary BWP. However, Kim  in the same or similar field of (Kim, see  paragraph [0257], FIG. 21, a BWP configurations for the for secondary target cell have to be indicated to the UE via Scell addition procedure, i.e.,  if BWP (e.g., BWP2 a primary cell corresponds to BWP1 of secondary cell) is configured per carrier; and during scheduling, the cross carrier scheduling will now have to indicate the carrier identity via CIF (carrier indicator field)/ARFCN (Absolute Radio Frequency Channel Number)and the identifier of a BWP is set during scheduling, for example, the scheduling will have to be indicated to the UE in terms of the BWP identification of the target cell (e.g., BWP1, of Scell), i.e., since there are BWP1 for primary cell and secondary cell, they have to be differentiated by type); the timing will follow the timing of the BWP configured on the Scell (PDCCH to PDSCH delay,  and at least one BWP initial state corresponding to the at least one BWP identifier, and at least one BWP initial state corresponding to the at least one BWP identifier, wherein the BWP initial state comprises an active state and a deactivated state, and the BWP type comprises a primary BWP and secondary BWP(Kim, see paragraph [0095], an initial BWP is the default BWP and configured active, and to activate other scheduled BWP, a DCI signaling may be for BWP activation, and sometimes the DCI activation is missed, and some fallback behaviors may be used, see paragraphs[0096-0097], if DCI is missed; after timer1 expiry go back to initial BWP where the UE existed before, and if nothing found i.e., no DCI found after timer2; the UE will go back to default BWP which is configured by the gNB to the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Yi’s system/method because it would allow usage of a wider bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource allocation mechanisms (Kim; [0007]).

Regarding claim 10: Yi discloses the method according to claim 9, wherein the control signaling further comprises second state indication information, or comprises second type indication information, or comprises the second state indication information and the second type indication information; wherein the second state indication information is used to indicate a BWP state configured based on the state configuration indication; the second type indication information is used to indicate a BWP type configured based on the state configuration indication(Yi, see paragraph [0120],first state is the  initial active DL/UL BWP that may be considered as default DL/UL BWP , and the second state is changing the initial state and performed using DCI and   see paragraph [0114], implicit downlink control signal (DCI) may be used to activate/deactivate). 

Regarding claim 23: Yi discloses a   User Equipment (UE), comprising: a storage, a processor and a computer program stored in the storage and executable by the processor, wherein in a case that the computer program is executed by the processor, the processor implements the frequency-band state processing method according to Yi, see paragraph [0065], configuration of a frequency band into BWP, where a specific number (e.g., up to four) of BWPs may be configured for a UE, at a specific time point, and only a specific number (e.g. one) of BWPs may be active per cell, and the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL; the UE receives PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and  the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP). 

Regarding claim 24: Yi discloses a   network device, comprising: a storage, a processor and a computer program stored in the storage and executable by the processor, wherein in a case that the computer program is executed by the processor, the processor implements the frequency-band state processing method according to claims 9(Yi, see paragraph [0065], configuration of a frequency band into BWP, where a specific number (e.g., up to four) of BWPs may be configured for a UE, at a specific time point, and only a specific number (e.g. one) of BWPs may be active per cell, and the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL; the UE receives PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and  the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP). 

Regarding claim 26: Yi discloses the   UE according to claim 23, wherein, configuring, by the UE, the BWP state of the BWP corresponding to the BWP identifier comprised in the control signaling according to the state configuration indication and the first BWP configuration information comprises: activating, by the UE, the BWP corresponding to the BWP identifier comprised in the control signaling according to the activation indication; or deactivating, by the UE, the BWP corresponding to the BWP identifier comprised in the control signaling according to the deactivation indication (Yi, see paragraph [0065], configuration of a frequency band into BWP, where a specific number (e.g., up to four) of BWPs may be configured for a UE, at a specific time point, and only a specific number (e.g. the first or the second ) BWPs may be active per cell and if multiple BWP are configured only one is active and the rest are configured  inactive or deactivated, and the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL; the UE receives PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and  the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP). 

Regarding claim 27: Yi discloses the   UE according to claim 23, wherein, in a case that the computer program is executed by the processor, the processor further implements, after receiving, by the UE, the control signaling sent by the network device, following steps: configuring, by the UE according to the control signaling, BWP configuration information indicated by the at least one BWP identifier comprised in the control signaling(Yi, see paragraph [0065], configuration of a frequency band into BWP, where a specific number (e.g., up to four) of BWPs may be configured for a UE, at a specific time point, and only a specific number (e.g. one) of BWPs may be active per cell and if multiple BWP are configured only one is active and the rest are configured  inactive or deactivated, and the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL; the UE receives PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP, and  the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP) , wherein the BWP configuration information comprises at least one of following information: first state indication information, wherein the first state indication information is used to indicate a BWP state, and the BWP state comprises an activated state and a deactivated state; first type indication information, wherein the first type indication information is used to indicate a BWP type, and the BWP type comprises a primary BWP and a secondary BWP(Yi, see paragraph [0120],first state is the  initial active DL/UL BWP that may be considered as default DL/UL BWP, and only one BWP is active at a time, and if there are multiple BWP configuration  all are configured as deactivates except a single BWP , and the second state is changing the initial state and performed using DCI and   see paragraph [0114], implicit downlink control signal (DCI) may be used to activate/deactivate).  

However, Yi does not explicitly teach wherein the BWP configuration information comprises at least one of following information: first state indication information, wherein the first state indication information is used to indicate a BWP state, and the BWP state see paragraph [0095], an initial BWP is the default BWP and configured active, and to activate other scheduled BWP, a DCI signaling may be for BWP activation, and sometimes the DCI activation is missed, and some fallback behaviors may be used, see paragraphs[0096-0097], if DCI is missed; after timer1 expiry go back to initial BWP where the UE existed before, and if nothing found i.e., no DCI found after timer2; the UE will go back to default BWP which is configured by the gNB to the UE), first type indication information, wherein the first type indication information is used to indicate a BWP type, and the BWP type comprises a primary BWP and a secondary (Kim, see  paragraph [0257, FIG. 21, a BWP configurations for the for secondary target cell have to be indicated to the UE via Scell addition procedure, i.e.,  if BWP (e.g., BWP2 a primary cell corresponds to BWP1 of secondary cell) is configured per carrier; the scheduling will have to be indicated to the UE in terms of the BWP identification of the target cell (e.g., BWP1, of Scell), i.e., since there are BWP1 for primary cell and secondary cell, they have to be differentiated by type). It would (Kim; [0007]).

Regarding claim 28: Yi discloses the   UE according to claim 27, wherein, the control signaling further comprises second state indication information, or comprises second type indication information, or comprises the second state indication information and the second type indication information; the second state indication information is used to indicate a BWP state configured based on the state configuration indication; the second type indication information is used to indicate a BWP type configured based on the state configuration indication  (Yi, see paragraph [0120],first state is the  initial active DL/UL BWP that may be considered as default DL/UL BWP, and only one BWP is active at a time, and if there are multiple BWP configuration  all are configured as deactivates except a single BWP , and the second state is changing the initial state and performed using DCI and   see paragraph [0114], implicit downlink control signal (DCI) may be used to activate/deactivate).  

Regarding claim 29: Yi discloses the   UE according to claim 28,  comprises: configuring, by the UE according to the second state indication information, first state indication information indicated by the at least one BWP identifier comprised in the (Yi, see paragraph [0120],first state is the  initial active DL/UL BWP that may be considered as default DL/UL BWP, and only one BWP is active at a time, and if there are multiple BWP configuration  all are configured as deactivates except a single BWP , and the second state is changing the initial state and performed using DCI and   see paragraph [0114], implicit downlink control signal (DCI) may be used to activate/deactivate).  

However, Yi does not explicitly teach wherein, configuring, by the UE according to the control signaling, the BWP configuration information indicated by the at least one BWP identifier comprised in the control signaling. However, Kim in the same or similar field of endeavor teaches wherein, configuring, by the UE according to the control signaling, the BWP configuration information indicated by the at least one BWP identifier comprised in the control signaling (Kim, see paragraphs [0169-0175], BWP is identifier with an explicit id or identified using start RB index or center frequency of the BWP). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Yi’s system/method because it would allow usage of a wider bandwidth.  Such combination (Kim; [0007]).

Regarding claim 31: Yi discloses the   UE according to claim 26, wherein, activating the BWP corresponding to the BWP identifier comprised in the control signaling comprises at least one of:  activating transmission of a physical uplink control channel (PUCCH) on the BWP corresponding to the BWP identifier (Yi, see paragraph [0120], initial active DL/UL BWP may be considered as default DL/UL BWP and see paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE, and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell, the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL, a UE may transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP) deactivating transmission of an uplink data channel on the BWP corresponding to the BWP identifier comprised in the control signaling; deactivating transmission of an uplink control channel on the BWP corresponding to the BWP identifier comprised in the control signaling; wherein the PDCCH is used to control the BWP corresponding to the BWP identifier comprised in the control signaling (Yi, in paragraph [0065], a UE can receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP and  the identified BWP is only active BWP); and deactivating transmission of an uplink random access channel on the BWP corresponding to the BWP identifier ((Yi, see paragraph [0114], implicit downlink control signal (DCI) may be used to activate/deactivate a BWP) comprised in the control signaling; and  10Attorney Docket No.: 60193/PIUS1921258CN terminating a random access procedure initiated on the BWP corresponding to the BWP identifier comprised in the control signaling (Yi, see paragraph [0123], when transmitting physical random access channel (PRACH), the UE may automatically change its BWP to default BWP); and deactivating monitoring of a PDCCH, wherein the PDCCH is used to control the BWP corresponding to the BWP identifier comprised in the control signaling; deactivating monitoring of a PDCCH on the BWP corresponding to the BWP identifier comprised in the control signaling (see paragraph [0065], a BWP may be a target BWP or identified BWP in which a UE may receive the scheduled PDSCH; the BWP may be an active BWP in which the UE may monitor and/or receive PDCCH, and it should be noted that only on active BWP  that monitor and/or receive PDCCH may be performed and the  monitor and/or the receive PDCCH  activity may be started or stopped, which is equivalent to activation and deactivation).

However, Yi does not explicitly teach activating transmission of a sounding reference signal (SRS) on the BWP corresponding to the BWP identifier comprised in the control signaling comprised in the control signaling; or, deactivating the BWP corresponding to the BWP identifier comprised in the control signaling comprises at least one of: deactivating transmission of a sounding reference signal (SRS) on the BWP corresponding to the BWP identifier comprised in the control signaling, wherein, activating the BWP corresponding to the BWP identifier comprised in the control signaling comprises at least one of: activating transmission of a sounding reference Kim, see paragraphs [0237-0239], a UE shall transmit Sounding Reference Symbol (SRS) on per active UL BWP,  see paragraphs [0169-0175], for single or multiple BWPs, a BWP is identifier with an  explicit id or identified using start RB index or center frequency of the BWP) comprised in the control signaling; or, deactivating the BWP corresponding to the BWP identifier comprised in the control signaling comprises at least one of: deactivating transmission of a sounding reference signal (SRS) on the BWP corresponding to the BWP identifier comprised in the control signaling (Kim, see paragraphs [0237-0239], a UE shall transmit Sounding Reference Symbol (SRS) on per active UL BWP, and deactivating BWP on which SRS is activated will deactivate the SRS and BWP is identified) deactivating transmission of a channel quality reporting of the BWP corresponding to the BWP identifier (Kim, see paragraph[0220], quality measurements and scheduling based on the measured and reported quality, this disclosed in data structure ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into Yi’s system/method because it would allow usage of a wider bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource allocation mechanisms (Kim; [0007]).

Regarding claim 32: Yi discloses the   network device according to claim 24, wherein, the control signaling further comprises second state indication information, or comprises second type indication information, or comprises the second state indication information and the second type indication information (Yi, paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE, and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell );wherein the second state indication information is used to indicate a BWP state configured based on the state configuration indication; the second type indication information is used to indicate a BWP type configured based on the state configuration indication(Yi, see paragraph [0120], initial active DL/UL BWP may be considered as default DL/UL BWP and see paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE, and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell, the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL, a UE can receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP); and/or, in a case that the computer program is executed by the processor, the processor implements, prior to sending, by the network device, the control signaling to the UE, a following step: sending, by the network device, BWP configuration information to the UE, wherein the BWP configuration information comprises at least one BWP identifier, at least one BWP type corresponding to the at least one BWP identifier, and/or at least one BWP initial state corresponding to the at least one BWP identifier, wherein the BWP initial state comprises an activated state and a deactivated state(Yi, see paragraph [0120], initial active DL/UL BWP may be considered as default DL/UL BWP and see paragraph [0065], a specific number (e.g., up to four) of BWPs may be configured for the UE, and at a specific time point, only a specific number (e.g. one) of BWPs may be active per cell, the number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL, a UE can receive PDSCH, PDCCH and/or channel state information (CSI) RS only on the active DL BWP).

 Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. See below:
[AltContent: rect]
Applicant argues that a frequency-band state processing method, comprising: (limitation A) receiving, by user equipment (UE), first bandwidth part (BWP) configuration information sent by the network device, 'wherein the first BWP configuration information comprises at least one BWP identifier, at least one BWP type corresponding to the at least one BWP identifier, and at least one BWP initial state corresponding to the at least one BWP identifier, wherein the BWP initial state comprises an activated state and a deactivated state, and the 13W P type comprises a primary BWP and a secondary BWP; 

Examiner respectfully disagrees with applicant, Kim the secondary reference prior art used in the office action in paragraph  [0095], there  an initial BWP is the default BWP and configured active, the default BW limited size and UE to use a bigger size it has 
 
Applicant argues that (limitation B) receiving, by the UE, control signaling sent by a network device; wherein the control signaling comprises the at least one BMP identifier and a state configuration indication, and the state configuration indication comprises an activation indication or a deactivation indication; 
 
 Examiner respectfully disagrees with applicant, Kim the secondary prior art reference used in the office action in paragraph   [0169-0175], a BWP has an  identifier with an  explicit id or identified using start RB index or center frequency of the BWP, during activation  of BWP to a UE and if a UE supports cross carrier, BWP (e.g., BWP2 of the secondary carrier corresponds to  BWP1 of primary carrier see FIG. 21) is configured per carrier, the cross carrier scheduling will now have to indicate the carrier identity via CIF (carrier indicator field)/ARFCN (Absolute Radio Frequency Channel Number)(see paragraph [0257], FIG. 21) ) and only one BWP is active per type. 
 
Applicant argues that (limitation C) configuring, by the UE, a BWP state of a BWP corresponding to the BWP identifier comprised in the control signaling according to 

Examiner respectfully agrees, and patent only offered for the one with sole disclosure belongs as prioritized based on the date of the disclosure, and in this case Yi disclosed the feature as applicant admitted.

Applicant argues that according to paragraph [0120] of Yi, it is at best obtained that the initial active DL/UL BWP may be considered as default DL/UL BWP, and according to paragraph [0065] of Yi, it is at best obtained that the number of BWPs may be configured for the UE and the number of activated BWPs may be configured commonly or individually for UL and DL. However, Yi does not disclose a BWP identifier corresponding to the initial active DL/UL BWP or a BWP type. Thus, Yi fails to discloses, teaches or suggests limitation A of the amended claim 1. 

Examiner respectfully disagrees with applicant  Kim in paragraphs [0169-0175] discloses  an active BWP has an  identifier with an  explicit id or identified using start RB index or center frequency of the BWP, during configuration of BWP to a UE and if a UE supports cross carrier, BWP (e.g., BWP2 of the secondary carrier of FIG. 21 and BWP1 of primary carrier) is configured per carrier, the cross carrier scheduling will now have to indicate the carrier identity via CIF (carrier indicator field)/ARFCN (Absolute Radio Frequency Channel Number)(see paragraph [0257], FIG. 21).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                         /PHIRIN SAM/Primary Examiner, Art Unit 2476